DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action for the 16/648,518 application. Claims 28-45 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 38 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donner et al. (U.S. 2014/0200618 A1).
Concerning claim 37, Donner et al. disclose a spinal implant (see Fig. 4 below) adapted for interconnection with a device (see Fig. 4, element 2096) distinct from the spinal implant; the spinal implant comprising: a) a cylindrical shaft (see Fig. 4, element 30) comprising a first end (see Fig. 4 below), a second end (see Fig. 4 below) opposite the first end and an inner cavity (see par. 0192 -the anchor is cannulated) extending from the first end to the second end; and b) a surgical blade (see Fig. 4, element 25) comprising: i) an arcuate side (see Fig. 4 below) wider than a diameter of the second end of the cylindrical shaft and connected to the second end of the cylindrical shaft, wherein the arcuate side comprises first and second opposed wings (see Fig. 4 below); ii) a straight side (see Fig. 4 below) opposite the arcuate side; the straight side of a lesser length than the arcuate side; iii) first and second converging edges (see Figs. 3 and 4 below) connected with the arcuate side and converging toward each other as the first and second converging edges approach the straight side; and iv) an aperture (see Fig. 4, element 70) proximate the center of the surgical blade; the aperture, positioned between the first and second converging edges, opening to opposed sides of a surgically created space. 



[AltContent: connector][AltContent: connector][AltContent: textbox (1st transition edge)][AltContent: textbox (2nd transition edge)][AltContent: textbox (2nd converging edge)][AltContent: connector][AltContent: textbox (1st converging edge)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arcuate Side )][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (2nd wing )][AltContent: arrow][AltContent: textbox (1st wing)]
    PNG
    media_image1.png
    594
    551
    media_image1.png
    Greyscale
[AltContent: textbox (Straight Side )][AltContent: textbox (2nd end )][AltContent: textbox (1st end )]



[AltContent: arrow][AltContent: textbox (1st converging edge)][AltContent: textbox (2nd converging edge)][AltContent: arrow]
    PNG
    media_image2.png
    764
    303
    media_image2.png
    Greyscale

Concerning claim 38, further comprising a first transition edge (see Fig. 4 above) connected to the first converging edge and the straight side and a second transition edge (see Fig. 4 above) connected to the second converging edge and the straight side.
Concerning claim 41, Donner et al. disclose a spinal implant (see Fig. 4 below) adapted for interconnection with a device (see Fig. 4, element 2096) distinct from the spinal implant; the spinal implant comprising: a) a cylindrical shaft (see Fig. 4, element 30) comprising a first end (see Fig. 4 below), a second end (see Fig. 4 below) opposite the first end and an inner cavity (see par. 0192 -the anchor is cannulated) extending from the first end to the second end; and b) a surgical blade (see Fig. 4, element 25) comprising: i) a slanted side (see Fig. 4 below) relative to and wider than a diameter of the second end of the cylindrical shaft and connected to the second end of the cylindrical shaft, wherein the slanted side comprises a first wing (see Fig. 4 below) positioned on a first side of the cylindrical shaft and a second wing (see Fig. 4 below) positioned on a second side of the cylindrical shaft; ii) a straight side (see Fig. 4 below) opposite the slanted side; the straight side of a lesser length than the slanted side; iii) first and second converging edges (see Fig. 4 below) connected with the slanted side and converging toward each other as the first and second converging edges approach the straight side; and iv) an aperture (see Fig. 5, element 670B) proximate the center of the surgical blade; the aperture, positioned between the first and second converging edges, opening to opposed sides of a surgically created space. 



[AltContent: textbox (2nd end )][AltContent: connector][AltContent: connector][AltContent: textbox (2nd converging edge)][AltContent: connector][AltContent: textbox (1st converging edge)][AltContent: textbox (1st wing)][AltContent: connector][AltContent: connector][AltContent: textbox (2nd wing )][AltContent: textbox (Straight Side )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slanted Side )][AltContent: connector]
    PNG
    media_image1.png
    594
    551
    media_image1.png
    Greyscale
[AltContent: textbox (1st end )]







Allowable Subject Matter
Claims 39, 40 and 42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-36 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773